Citation Nr: 1638261	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Christa K. Bauer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the Veteran's appeal in July 2014 for additional evidentiary development.  That development having occurred, the matter is again before the Board for adjudication.

The Veteran provided testimony before the undersigned Veterans Law Judge in June 2013.  A transcript of that proceeding is within the Veteran's claims file, which includes electronic records within Virtual VA and the Veterans Benefits Management System.  


FINDINGS OF FACT

1.  The Veteran's chronic obstructive pulmonary disease (COPD) was not present in service or for many years thereafter and has not been shown to be related to active duty.

2.  The probative evidence of record does not contain a diagnosis of hepatitis.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Hepatitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter dated in September 2009, which fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and post service VA and private treatment records were obtained.  Following the Board's July 2014 remand, the RO also obtained records from the Social Security Administration (SSA), as well as health records related to the Veteran's Federal civil service employment.  The Veteran was afforded a VA examination with regard to his claim for service connection for a respiratory disability.  This examination report is adequate for assessing the nature of any respiratory disorder present.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examination was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  Id. The Board recognizes that the Veteran was not afforded a VA examination with regard to the claim for service connection for hepatitis.  No such examination is needed, however, in order to decide this claim.  There is no medical evidence suggesting the existence of hepatitis during the pendency of the claim on appeal, and there is no credible lay evidence of persistent or recurrent symptoms of disability for reasons set forth below.  Thus, the duty to provide a VA examination and opinion is not met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the Board will address the merits of the claims. 

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt that exists because an approximate balance of positive and negative evidence does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Chronic Obstructive Pulmonary Disease

VA and private treatment records reflect that the Veteran has been followed during the pendency of this claim for diagnosed COPD.  VA examination has also confirmed the diagnosis.  There is no doubt that a current disability exists with regard to this claim. The question is whether the Veteran's COPD is related to his active service.  He claims that his COPD manifested in service while working installing, operating and maintaining heating and cooling systems, which included removing old asbestos and fiberglass insulation, repairing piping and then reinsulating using asbestos and fiberglass.  See February 2010 Veteran statement.  He believes the inhalation of dust during these duties caused his COPD.  Id.

The Veteran's service treatment records (STRs) are within the claims file and were reviewed by the Board.  In March 1970, the entrance examination was without notation of any respiratory symptoms, abnormality or history.  Clinical records during his service show he was treated for a cold in May 1970, mononucleosis in February 1974, and a cold that developed into an upper respiratory infection in April 1977.  There is no indication of any chronic respiratory disorder, or symptoms thereof, during the Veteran's active service.  Chest x-rays in February 1974, February 1977 and April 1977 were noted as free of infiltrates and clear in all lobes.  The Veteran's January 1978 separation examination report is also without notation of any respiratory abnormality.

Following service, the Veteran worked at a boiler plant at the Rock Island Army Arsenal.  See hearing transcript at page 9.  He reports having the use of respirators during his post-service employment and that he did not repair boilers at that time, but cleaned and operated them.  Id.  At the time of his hearing, the Veteran also reported that he started smoking while in the service.  Id. at page 8.  The Board obtained the medical records from the Rock Island Army Arsenal.  Due to the nature of his work, pulmonary function tests were regularly administered and chest x-rays were regularly obtained to confirm his ongoing qualification to do the work.  June 1978, May 1979, August 1980, and November 1985, chest x-rays were within normal limits.  June 1978, May 1979, January 1985, and November 1985 pulmonary function testing occurred and no limitations were noted.  A June 1978 Civil Service Medical Examination shows the Veteran was smoking one pack per day of cigarettes at the time, and one and one half packs per day by the time of a November 1985 examination.  Notes of this same visit show he was counseled to decrease his smoking.  Neither of these examination reports shows any limitations to the Veteran's duties or any respiratory abnormalities.  These records show the Veteran was off of work for approximately ten days in November 1980 due to pneumonia.  In August 1982, during an Interim Medical History for Boiler Plant Operators, the Veteran reported that he was not experiencing shortness of breath and that he had no history of respiratory problems.  He continued reporting smoking at a rate of one and one half packs per day.

Post service records from the Veteran's private physician show ongoing notations of COPD.  In April 2006, the Veteran was seen reporting an ongoing cough for most of the past year.  His physician diagnosed COPD.  A December 2006 report shows the Veteran's history as including "Early COPD. Recurrent bronchitis."  The Veteran continued to smoke cigarettes at that time.  Another December 2006 note shows the doctor's opinion that the Veteran experiences "some breathing problems because of bronchitis secondary to smoking."  A September 2009 chest x-ray shows "mild hyperinflation of both lungs suggesting COPD."  Ongoing treatment reports show several exacerbations of his COPD.  The cause of the COPD was never linked to the Veteran's military service.  Rather the records consistently note the Veteran's ongoing smoking history and, again, in December 2006 his physician suggested his bronchitis was due to the smoking.

In February 2010, the Veteran underwent VA examination, at which time COPD was again confirmed via chest x-ray.  At this time, the Veteran reported the onset of his respiratory symptoms to have occurred in approximately 1995.  The Veteran confirmed that his private physician had never told him that his bronchitis or COPD was asbestos related.  The examiner reported the Veteran's history of heavy smoking, although noting the Veteran had quit.  The examiner found that there is no evidence to suggest an asbestos related disease, to include within the chest x-ray at the time of the examination, and also noted that asbestos exposure rarely causes COPD or bronchitis.   Based on these factors, the examiner concluded that there is no evidence of restrictive lung disease and that it is less likely as not that the current lung disease found is related to asbestos exposure.  

In the Veteran's July 2010 notice of disagreement, he suggested that a Johns Hopkins 2010 book on lung disorders states that COPD is due to cigarette smoking in a vast amount of cases, but can also be due to work related pollutants.  In January 2011, the Veteran's private physician submitted a statement in support of the Veteran's claim.  In particular, the doctor stated that the exact etiology of the Veteran's COPD is unclear due to his history of tobacco use, "but his exposure to pollutants while in the military may have contributed to this problem as he notes that he has been dealing with this for many, many years."  First, the Board notes that the opinion that pollutants may have been a contributor to the Veteran's COPD does not rise to the level of finding that the in-service exposure to pollutants as likely as not caused the condition.  Moreover, the reasoning for this opinion was that the Veteran has been dealing with COPD for "many, many years."  The Veteran himself reported a lack of respiratory symptoms in the 1980s in records from his workplace, and also reported the onset of respiratory symptoms as in 1995 at the time of his VA examination.  While this may be many years prior to the January 2011 doctor's statement, it is also many years following his 1978 separation from active service.  The physician did not discuss the matter of an onset of symptoms nearly twenty years after the Veteran's separation from service in the rationale for the opinion.  Due to these inadequacies, the Board finds the January 2011 private physician statement to lack probative value in the analysis of the Veteran's claim.

The Board recognizes the statements of the Veteran's wife and sister; however, these statements largely discuss the Veteran's in-service exposure to pollutants and his declining health after service.  They basically restate the Veteran's claim as to the cause.  

In April 2012, the RO obtained an addendum opinion as to the etiology of the Veteran's COPD.  The VA examiner reviewed the Veteran's history and contentions and opined that there is no evidence that the Veteran had any obstructive lung disease at the time of the in-service exposure to pollutants, to include asthmatic symptoms or respiratory irritation.  The examiner also found that the chronic and long-standing excessive tobacco abuse/smoking history is sufficient to explain why the Veteran has the severe COPD that he has.  The examiner also noted that respiratory irritants of sufficient exposure to cause COPD cause an immediate onset of symptoms, not symptoms or the condition "almost 40 years after the exposure."  While the Board recognizes the Veteran reported symptoms dating back to 1995, which is not 40 years after exposure, it is nearly twenty years after the Veteran's active service.  A twenty year delay for symptoms to manifest is certainly not "immediate," and, again, the examiner stated that a level of respiratory irritants sufficient to cause COPD cause an "immediate onset" of symptoms.

An April 2012 report from the Mayo Clinic notes the Veteran's in-service history of exposure to a variety of dusts, but also notes that the Veteran has smoked since the age of 17 and continues to do so to the present with an approximately 30- to 40-pack-year cumulative exposure.  The narrative portion of this report includes the notation that the Veteran's smoking and the addition of a variety of workplace exposures likely contribute to his lung disease.  However, this report shows the specific diagnosis as severe smoking-related COPD.

In sum, the evidence of record overwhelmingly suggests that the Veteran's COPD is caused by his long time tobacco use.  While two private physicians suggest that exposure to workplace pollutants may have contributed to the lung disease, the VA examiner's opinion, based upon a well-reasoned rationale, is that the Veteran's COPD is less likely as not a result of the in-service exposure to pollutants.  The Veteran's private physician also diagnosed smoking-related COPD.  The preponderance of the evidence indicates that the Veteran's COPD was not a result of his in-service work and is more likely due to his long-time smoking history.  

The Board indeed recognizes the Veteran's honest belief that his current COPD is related to his in-service exposure to dust and potentially to asbestos; however, the Veteran's statements as to the etiology of his COPD are not competent evidence sufficient to establish service connection.  While the Veteran's statements are competent evidence to report what comes to him through his senses, he does not have medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the cause of complicated disorders such as COPD, chronic bronchitis, or asbestos related lung disorders.  The Veteran's treating physicians have noted his history, but predominantly found his COPD to be related to his tobacco use.  The VA examiner, likewise, found the COPD to be well-explained by the tobacco use, and found that the evidence does not support a finding of an in-service incurrence of the COPD, or the existence of an asbestos related disorder.  The Board finds these medical opinions to have greater probative weight than the Veteran's lay person belief that a causal connection exists.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for COPD.  There is no evidence to suggest that the COPD initially manifested in service, and the preponderance of the evidence is against a finding that it was caused by any event of service, to include exposure to pollutants such as asbestos and dust.  Because the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hepatitis

The Veteran claims to have been diagnosed with hepatitis during his active service and claims that, as a result, he cannot give blood.  At the time of his claim, he reported his hepatitis began in 1973 and that he was treated in sick bay at the Naval Air Station at Whidbey Island, Washington.  See August 2009 VA Form 21-526.  When asked for an explanation of how his disability is related to his military service, the Veteran's response was "unknown."  Id.  On a September 2009, VA Form 21-4142, the Veteran stated that hepatitis was contacted in the mess hall and that he was then treated in sick bay.  At his June 2013 hearing, the Veteran reported his in-service symptoms requiring treatment included nausea, sweating, high fever, skin discoloration and eye discoloration.  See hearing transcript at pages 3-4.  He indicated that he was diagnosed with "mononucleosis with symptoms of hepatitis."  Id. at page 4.  When asked of his current symptoms, the Veteran reported only that he is unable to give blood.  Id.  He reported that he has no other symptoms and has not had a doctor prescribe anything for hepatitis.  Id. at page 6.  In August 2010, the Veteran reported becoming ill during his first period of service (1970 to 1974) and suggested he was told his illness originated in the mess hall.  The Veteran also suggested that he was told during his second period of service that he could not donate blood due to having hepatitis.

The Veteran's service treatment records (STRs) show a positive screen for mononucleosis (mono) from a complete blood count (CBC) with MONOSPOT testing in February 1974 at a facility in Whidbey Island, Washington.  The Veteran was seen for side aches, nausea, vomiting, diarrhea, dizziness, cough, chills, fever, and burning on urination at that time.  There is no suggestion of a clinical indication of hepatitis in the notes related to this treatment or in the summary of the CBC findings.  The diagnosis was infectious mononucleosis.  The Veteran was hospitalized for more than a week, from February 11, 1974, to February 19, 1974.  The narrative summary of his hospitalization includes notation that he had no history of exposure to hepatitis.  There is no indication of the existence of hepatitis or any symptoms noted as symptoms of hepatitis at this time or at any other time within the Veteran's STRs.  There is also no indication in the STRs that the Veteran was refused the ability to donate blood due to hepatitis.

Further, the only reference to hepatitis in the post-service VA clinical records is the notation that the Veteran has no risk factors for Hepatitis C and declined Hepatitis C lab tests.  See July 2014 VA primary care notes.  There is also no indication of hepatitis in the post-service private treatment records, except in a June 1978 Civil Service Medical Examination, the Veteran is noted to have reported a history of hepatitis in 1969.  There is no indication of hepatitis on the Veteran's March 1970 entrance examination.  Moreover, if accurate, this suggestion that the Veteran had hepatitis in 1969 would be contrary to the Veteran's current claim that he was diagnosed as having hepatitis in service.  The June 1978 report is inconsistent with both the medical evidence close in time (March 1970 service entrance examination) and inconsistent with the Veteran's statements during the pendency of this claim.

The Board has reviewed the Veteran's entire claims file and finds no persuasive evidence of hepatitis or any symptoms thereof at any time during the pendency of this claim.  The Board recognizes the Veteran's lay statements; however, he in fact has made no statements suggesting the existence of symptoms of hepatitis at any time since his August 2009 claim for service connection.  In fact, the Veteran only reported an in-service indication of mononucleosis with symptoms of hepatitis, although that is not confirmed in the record.  His additional statements related to hepatitis seem to convey his belief that he has it, but there is no clinical indication of such.  The Veteran's assertions are too vague to be considered reliable evidence of the existence of a chronic disability.  Further, the diagnosis of hepatitis requires specific laboratory findings, which a lay person cannot make based merely on belief or observation of symptoms.  Moreover, the Veteran confirmed at his hearing that he has experienced no symptoms of hepatitis since service.  For these reasons, the Board cannot find that the record contains credible lay evidence of the existence of hepatitis.  The burden of persuading the fact finder, the Board, has not been met. 
See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept the veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Absent adequate evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for hepatitis has not been presented. 

As the preponderance of the evidence is against finding a current diagnosis, the benefit-of-the-doubt doctrine is not applicable and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic obstructive pulmonary disorder is denied.

Service connection for hepatitis is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


